Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF
THE STRATEGIC ALLIANCE AGREEMENT

 

This Assignment and Assumption of the Strategic Alliance Agreement (this
“Assignment and Assumption”), dated as of December 27, 2011, is entered into as
of the Effective Time, by and among Sumitomo Mitsui Banking Corporation
(“SMBC”), a Japanese corporation with its head office at 1-2, Marunouchi
1-chome, Chiyoda-ku, Tokyo 100-0006, Japan and its subsidiary SMBC Nikko
Securities Inc. (“Nikko” and together with SMBC, “SMBC/Nikko”), a Japanese
corporation with its head office at 3-1, Marunouchi 3-chome, Chiyoda-ku, Tokyo
100-8325, Japan, on the one hand, and Moelis Asset Management LP (“Moelis
Holdings”), a Delaware limited partnership with offices at 399 Park Avenue, New
York, NY 10022, United States, Moelis & Company Group LP (“Moelis Advisory”), a
Delaware limited partnership with offices at 399 Park Avenue, New York, NY
10022, United States, Moelis & Company (“Moelis & Company”), a Delaware
corporation with offices at 399 Park Avenue, New York, NY 10022, United States
and Moelis & Company Holdings GP LLC (“MAM General Partner”), a Delaware limited
liability company with offices at 399 Park Avenue, New York, NY 10022, United
States, on the other hand.  SMBC, Nikko, Moelis Holdings, Moelis Advisory,
Moelis & Company and MAM General Partner are each referred to herein as a
“party” and collectively referred to as the “parties”.

 

W I T N E S S E T H:

 

WHEREAS, as of December 27, 2011, SMBC/Nikko, MAM General Partner and Moelis
Holdings entered into that certain Strategic Alliance Agreement with respect to
certain investment banking businesses in certain regions involving Japanese
companies (the “Strategic Alliance Agreement”);

 

WHEREAS, in connection with the initial public offering by Moelis & Company of
shares of its Class A Common Stock (the “IPO”), the advisory business of Moelis
Holdings was effectively transferred to Moelis Advisory and a new public
company, Moelis & Company, was formed as the parent company of Moelis Advisory;
and Moelis Holdings retained its asset management business and was renamed as
Moelis Asset Management LP; and

 

WHEREAS, the parties wish for Moelis Holdings to transfer its rights and
obligations with respect to the Strategic Alliance to Moelis Advisory and for
Moelis Advisory to assume such rights and obligations and the parties wish for
Moelis Holdings to transfer its rights and obligations with respect SMBC/Nikko’s
registration rights to Moelis & Company and for Moelis & Company to assume such
rights and obligations; and

 

WHEREAS, simultaneously with the entry into this Assignment and Assumption,
SMBC/Nikko, Moelis Advisory and Moelis & Company are entering into an agreement
(the “Advisory Units Agreement”) attached as Annex A hereto with respect to
lock-up terms and exchange opportunities in connection with SMBC/Nikko’s
investment in Moelis Advisory; and

 

--------------------------------------------------------------------------------


 

WHEREAS, simultaneously with the entry into this Assignment and Assumption, in
replacement for the obligations from which Moelis Holdings is released under the
Strategic Alliance Agreement by this Assignment and Assumption, Moelis Holdings
and SMBC/Nikko are entering into an agreement (the “Asset Management Units
Agreement”) attached as Annex B hereto with respect to a more limited set of
rights and obligations toward SMBC/Nikko that reflect SMBC/Nikko’s level of
investment and relationship with Moelis Holdings.

 

NOW, THEREFORE, in consideration of the foregoing and the respective promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged:

 

ARTICLE I

 

TRANSFER AND ASSUMPTION

 

1.1                               Transfer and Assumption of Strategic
Alliance.  Moelis Holdings hereby transfers its rights and obligations with
respect to the Strategic Alliance to Moelis Advisory and Moelis Advisory hereby
assumes such rights and obligations. SMBC/Nikko consents to such transfer and
assumption, and releases Moelis Holdings from its obligations under the
Strategic Alliance Agreement.

 

1.2                               Transfer and Assumption of Registration
Rights.  Moelis Holdings hereby transfers its rights and obligations with
respect to SMBC/Nikko’s registration rights as set forth in Article XIII of the
Strategic Alliance Agreement to Moelis & Company and Moelis & Company hereby
assumes such rights and obligations.  SMBC/Nikko consents to such transfer and
assumption and releases Moelis Holdings from its obligations under the Strategic
Alliance Agreement.

 

1.3                               Notice Provision Update.  Section 15.2 of the
Strategic Alliance Agreement is hereby amended to add the following
parenthetical immediately after the words “as follows”:  “(or as each party may
update the same from time to time by like notice)”.

 

1.4                               Further Assurances.  Each party agrees that it
shall use its reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things reasonably necessary, proper
or advisable to consummate and make effective the transactions contemplated
hereby.

 

ARTICLE II

 

MISCELLANEOUS

 

2.1                               Defined Terms.  “Effective Time” means the
time both the Advisory Units Agreement and the Asset Management Units Agreement
are fully executed and become effective. Capitalized terms used without
definition herein shall have the respective meanings given to such terms in the
Strategic Alliance Agreement.

 

2

--------------------------------------------------------------------------------


 

2.2                               Governing Laws; Jurisdiction.  The Governing
Law and Jurisdiction provisions of Section 15.8 of the Strategic Alliance
Agreement shall apply to this Assignment and Assumption.

 

2.2                               Counterparts.  This Assignment and Assumption
may be executed in two or more counterparts (including by facsimile or by
electronic mail in Portable Document Format), all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption to be
executed and delivered on the date first written above.

 

SUMITOMO MITSUI BANKING CORPORATION

 

By:

/s/ Takeshi Kunibe

 

Name:

Takeshi Kunibe

 

Title:

President

 

 

 

SMBC NIKKO SECURITIES INC.

 

By:

/s/ Tetsuya Kubo

 

Name:

Tetsuya Kubo

 

Title:

President & CEO

 

 

 

MOELIS ASSET MANAGEMENT LP

 

By:

Moelis & Company Holdings GP LLC

 

Its:

General Partner

 

 

By:

/s/ Kenneth D. Moelis

 

Name:

Kenneth D. Moelis

 

Title:

Chief Executive Officer

 

April 30, 2015

 

 

 

MOELIS & COMPANY HOLDINGS GP LLC

 

By:

/s/ Kenneth D. Moelis

 

Name:

Kenneth D. Moelis

 

Title:

Chief Executive Officer

 

April 30, 2015

 

 

 

MOELIS & COMPANY GROUP LP

 

By:

Moelis & Company Group GP LLC

 

Its:

General Partner

 

 

By:

/s/ Kenneth D. Moelis

 

Name:

Kenneth D. Moelis

 

Title:

Chief Executive Officer

 

April 30, 2015

 

 

 

MOELIS & COMPANY

 

By:

/s/ Kenneth D. Moelis

 

Name:

Kenneth D. Moelis

 

Title:

Chief Executive Officer

 

April 30, 2015

 

 

--------------------------------------------------------------------------------